    Case 1:20-cv-08686-JPC-SN Document 63 Filed 04/15/21 Page 1 of 3



                                                                                           PRIYANKA WITYK
                                                                                            pwityk@fklaw.com
                                                                                                 212.833.1193


                                                                                            April 12, 2021

BY E-MAIL & ECF

Honorable John P. Cronan
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street, Room 1320
New York, NY 10007

                 Re:      Better Holdco, Inc. v. Beeline Loans, Inc., No. 1:20-cv-08686-JPC

Dear Judge Cronan:

               This firm represents plaintiff Better Holdco, Inc. (“Better”) in the above-
referenced action. We write pursuant to Local Rule Civil Rule 37.2 and Section 5.C of Your
Honor’s Individual Rules and Practices to request a conference concerning several discovery
disputes with defendant Beeline Loans, Inc. (“Beeline”). 1

Failure to Preserve Metadata

                The metadata of many of the electronic documents produced by Beeline are
inaccurate and show that the documents were not collected in a forensically sound manner.
Beeline’s failure to preserve metadata is especially problematic because Better needs to
determine where its information flowed within Beeline’s organization and who had access to
it. For example, Beeline produced a copy of Better’s operating model, 2 but the “Original
Folder Path” entry provided for this document is “\Beeline Shared Drive\Documents to Zip
and Load.zip\Documents to Zip and Load,” which obviously was not the document’s original
location. Rather, it appears that in responding to Better’s document requests, the document
was moved from its original location into a folder to be uploaded and produced, destroying
its metadata in the process, and concealing where this document was stored on Beeline’s
systems and who may have accessed it.

               As another example, Beeline has produced a spreadsheet with the file name
“Better.com Source Details” which has a “Date Created” of October 5, 2020. That cannot be
accurate because, among other things, that date is a month after Mr. Abramowitz’s
termination from Beeline. But other documents in Beeline’s production show that a Beeline
executive asked Mr. Abramowitz to work on this spreadsheet in July 2020, and the two
continued collaborating on it for some time thereafter. Better has requested that Beeline re-


1
  Counsel for Beeline and I had meet-and-confer calls on April 5 and April 7, 2021 concerning the issues
outlined in this letter and were unable to resolve them.
2
  Some of the documents referenced in this letter have been designated “Attorneys’ Eyes Only” and therefore
are not being filed herewith. Better will provide them for in camera review upon request.
    Case 1:20-cv-08686-JPC-SN Document 63 Filed 04/15/21 Page 2 of 3


Hon. John P. Cronan                         -2-                                 April 12, 2021

collect and re-produce its documents with intact metadata. Beeline stated that its vendor is
investigating but has provided no estimate of when that will happen.

                Better respectfully requests that the Court direct Beeline immediately to re-
collect and re-produce these documents, with their original metadata intact.

Improper Redactions

               Beeline has redacted numerous documents, not on the basis of privilege, but
rather on the basis of confidentiality. That is not permissible when there is a protective order
in place. See Christine Asia Co., Ltd. v. Alibaba Grp. Holding Ltd., 327 F.R.D. 52, 55
(S.D.N.Y. 2018) (ordering defendant to produce unredacted copies of documents, in part,
because confidentiality stipulation addressed concern over sensitive information); Coventry
Capital U.S. LLC v. EEA Life Settlements Inc., No. 17 Civ. 7417 (VM)(SLC), 2020 WL
7383940, at *9 (S.D.N.Y. Dec. 16, 2020) (observing that redactions are “particularly
impermissible where a confidentiality stipulation and order is in place”). Here, the protective
order provides both “Confidential” and “Attorneys’ Eyes Only” protection – the latter of
which Beeline has applied even to documents from which it has redacted the supposedly
Attorneys’ Eyes Only information. Moreover, there are instances where Beeline has redacted
Better’s confidential information, which demonstrates that Beeline has redacted more than
just its own information. When Better requested unredacted documents, Beeline offered only
to provide a redaction log, which is not acceptable because the redactions are improper to
begin with and a log would require Better to continue relying on Beeline’s representations
which already have been shown to be unreliable.

             Better therefore respectfully requests that Beeline be ordered immediately to
produce unredacted copies of all documents redacted for confidentiality.

Refusal to Withdraw Deposition Notice

               On March 26, 2021, Beeline noticed ten depositions, including the depositions
of four members of Better’s in-house legal department (“Lawyer Depositions”). There is no
basis for such depositions.

               Courts consider four factors to determine whether a proposed deposition of an
adversary’s lawyer would entail an inappropriate burden or hardship: (1) the need to depose
the lawyer; (2) the lawyer’s role in connection with the matter on which discovery is sought
and in relation to the pending litigation; (3) the risk of encountering privilege and work-
product issues; and (4) the extent of discovery already conducted. See In re Subpoena Issued
to Dennis Friedman, 350 F.3d 65, 72 (2d Cir. 2003). Here, all four factors weigh against
allowing the Lawyer Depositions, and Better respectfully requests a protective order to
prohibit Beeline from taking them.

               First, there is no need to depose Better’s in-house lawyers. Beeline’s counsel
has stated that it seeks to depose these lawyers solely because of their participation in Mr.
Abramowitz’s exit interview and/or in preparing an affidavit in which Mr. Abramowitz
describes Beeline’s wrongful conduct. Beeline can obtain the facts concerning these events
from Mr. Abramowitz himself. See Patsy’s Italian Rest., Inc. v. Banas, No. 06 Civ. 729
      Case 1:20-cv-08686-JPC-SN Document 63 Filed 04/15/21 Page 3 of 3


Hon. John P. Cronan                          -3-                                      April 12, 2021

(DLI) (RER), 2007 WL 174131, at *3 (E.D.N.Y. Jan. 19, 2007) (quashing subpoena directed
to attorney where information could be obtained from another source).

               Second, there is no dispute that Better’s in-house lawyers were acting as such
during the exit interview of Mr. Abramowitz and the preparation of the affidavit. At that
time, Better had learned that Mr. Abramowitz had provided Better’s trade secrets to Beeline,
and Better’s in-house lawyers were acting in their capacity as such to determine the scope of
the harm to the company and to mitigate and remediate it and protect the company from
further harm. These lawyers also currently participate in the company’s management of this
lawsuit. See Sea Tow Int’l, Inc. v. Pontin, 246 F.R.D. 421, 426-27 (E.D.N.Y. 2007) (fact that
individual acted as counsel in matters on which discovery was sought weighed in favor of
prohibiting deposition).

               Third, the risk of encountering privilege and attorney work-product issues is
substantial because the lawyers’ work was conducted in anticipation of this litigation. See
Gropper v. David Ellis Real Estate, L.P., No. 13 Civ. 2068 (ALC) (JCF), 2014 WL 904483,
at *2 (S.D.N.Y. Mar. 4, 2014) (refusing to allow deposition of lawyer who conducted
investigation in anticipation of litigation that was ultimately filed); see also United States v.
Dist. Council of N.Y. City & Vicinity of United Bhd. of Carpenters & Joiners of Am., No. 90
Civ. 5722 (CSH), 1992 WL 208284, at *7 (S.D.N.Y. Aug. 18, 1992) (“unjustified disclosure
of the opinions or mental processes of counsel may occur when questions are posed which
seek information at depositions” including “when an attorney has secured oral statements
from witnesses in anticipation of litigation”).

              Fourth, the extent of discovery already conducted weighs against the Lawyer
Depositions. No depositions have yet occurred, and Beeline therefore still has ample
opportunity to obtain information concerning the exit interview and the affidavit through
other means that do not implicate privilege concerns. There is no suggestion that the
information Beeline seeks can be obtained only from Better’s in-house lawyers.

              For these reasons, Better respectfully requests that the Court vacate the
deposition notice with respect to the Lawyer Depositions.

                                               Respectfully submitted,


                                               s/ Priyanka Wityk
                                               Priyanka Wityk

cc:     All Counsel of Record (by ECF)
                                 The parties shall appear for a teleconference in this matter on April 20,
                                 2021 at 11:30 a.m. At the scheduled time, counsel for all parties should
                                 call (866) 434-5269, access code 9176261. The parties are directed to
                                 continue their discussions concerning these issues in an attempt to resolve
                                 them prior to the conference.

                                 SO ORDERED.

                                 Date:   April 14, 2021                     _____________________
                                         New York, New York                 JOHN P. CRONAN
                                                                            United States District Judge
